Case 2:20-cv-01270-JDC-KK Document 12 Filed 01/19/21 Page 1 of 1 PageID #: 80




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

CHARLES WATKINS                               :         DOCKET NO. 2:20-cv-1270
    D.O.C. # 415879                                         SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


WARDEN, JEFFERSON DAVIS                       :         MAGISTRATE JUDGE KAY
PARISH JAIL

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

DISMISSED WITHOUT PREJUDICE to Watkins’ ability to file a proper habeas corpus

proceeding after exhaustion of state court remedies.

       THUS DONE AND SIGNED in Chambers, on this 19th day of January, 2021.



                     _______________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
